Title: From John Adams to Benjamin Waterhouse, 11 June 1811
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy June 11. 1811

In your favour of the 9th of this month, you request a Copy of the first page of your Letter to me, “about a month since.” How time flies? Your Month has been three months. You have been so happy that three months have appeared but one. The Copy you desire is as follows.
Cambridge March 12 1811
Dear Sir
I here Send for your Perusal The Preface to the Botanist. The Publisher has print off a few Copies dozen by Way of Sample of type, and to give some general Idea of the Work, as well as a Short History of its origin. I thought there might be another Service in it, viz, if any thing appeared to egotistical, or too assuming in it, my Friends would probably give me the hint. I mean it as an Introduction to a more positive Claim which I shall make in a future day. I had thoughts of adding in the Work itself those few Lines you see at the End of the Advertisement.
In the Inscription or dedication, I wish to add something like this. “In gratitude for being the first who recommended the subject of Natural History to his Countrymen.” See Constitution of Massachusetts Section—
The Book will not be out these three months, as the Publisher has just begun to circulate his Subscription One Reason why I have added the Discourse on Vitality pronounced before the humane Society is, because you once gave it your Approbation in terms which I should be glad if it deserved. This was in a Letter from Philadelphia, but I do not recollect the date of it.
The Governor Speech is a Masterly Performance and well timed and well placed. It is time for The National and State Governments to shew that the Laws and Magistrates have some Authority.
I hope and I pray and believe that Mr Gerry has been and will be one powerful Instrument of Saving Us from a civil War. I am not however as yet under much apprehension and indeed never have been, of such a Calamity. I doubt indeed whether any Man has much apprehension of it, who did not wish it and endeavour to excite it.
I am as usual your Friend

John Adams